DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an application filed 02/03/2022, in which claims 1-19 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/03/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 11,276,666.

Although the claims at issue are not identical, they are not patentably distinct from each other because the language of US Patent No. 11,276,666 anticipate the claims of the instant application:
It is clear that all the elements of the application claims 1-19 are to be found in patent claims 1-19 of US Patent No. 11,276,666.  The difference between the application claims 1-19 and of claims 1-19, US Patent No. 11,276,666, lies in the fact that the patent claims, respectively, include many more elements and are thus much more specific.  Thus the inventions of claims 1-19 of US Patent No. 11,276,666 are in effect a “species” of the “generic” inventions of the application claims 1-19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-19 are anticipated by claims 1-19 of US Patent No. 11,276,666, it is not patentably distinct from claims 1- of the patent.



Instant Application
Patent No. 11,276,666
A method of forming a wire loop in 
connection with a semiconductor package, the method comprising the steps of: 

(a) providing package data related to the semiconductor package to a wire bonding machine; (b) providing at least one looping control value related to a desired wire loop to the wire bonding machine; 



(c) deriving looping parameters, using an algorithm on a computer and the package data provided in step (a), for forming the desired wire loop, wherein the deriving of the looping parameters includes using loop model data in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop; 

(d) forming a first wire loop on the wire bonding machine using the looping parameters derived in step (c); 
(e) measuring actual looping control values of the first wire loop formed in step (d) corresponding to the at least one looping control value; 
and 
(f) comparing the actual looping control values measured in step (e) to the at least one looping control value provided in step (b) 
to determine if the actual looping control values are within an accepted tolerance level corresponding to the at least one looping control value provided in step (b); 
(g) varying the looping parameter using an algorithm; and (h) forming another wire loop using the varied looping parameter.
A method of forming a wire loop in 
connection with a semiconductor package, the method comprising the steps of: 

(1) providing package data related to the semiconductor package to a wire bonding machine; 
(2) providing at least one looping control value related to a desired wire loop to the wire bonding machine, the at least one looping control value including at least one of (i) a wire length in at least a portion of the desired wire loop, and (ii) a shape of at least a portion of the desired wire loop; 
(3) deriving looping parameters, using an algorithm on a computer and the package data provided 
in step (1), for forming the desired wire loop, wherein the deriving of the looping parameters includes using loop model data stored in the wire bonding machine in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop; 

(4) forming a first wire loop on the wire bonding machine using the looping parameters derived in step (3); 
(5) measuring actual looping control values of the first wire loop formed in step (4) corresponding to the at least one looping  control value; (6) 

comparing the actual looping control values measured in step (5) to the at least one looping control value provided in step (2) 
to determine if the actual looping control values are within an accepted tolerance level corresponding to the at least one looping control value provided in step (2); 
(7) varying the looping parameters using an algorithm; and (8) forming another wire loop using the varied looping parameters.
2. The method of claim 1 wherein the package 
data provided in step (a) includes at least one of 
(i) CAD data related to the semiconductor 
package and (ii) package data derived using an online teaching reference system of the wire bonding machine.
2. The method of claim 1 wherein the package data provided in step (1) includes at least one of (a) CAD data related to the semiconductor package and (b) package data derived using an online teaching reference system of the wire bonding machine.
3. The method of claim 1 wherein the package data provided in step (a) includes at least one of semiconductor die height, die pad locations of a semiconductor die, lead locations of a leadframe, relative distances between first bonding locations and second bonding locations, a wire diameter, and a wire type.
3. The method of claim 1 wherein the package data provided in step (1) includes at least one of semiconductor die height, die pad locations of a semiconductor die, lead locations of a leadframe, relative distances between first bonding locations and second bonding locations, a wire diameter, and a wire type.
4. The method of claim 1 wherein the at least one looping control value provided in step (b) includes at least one of   (i) a span length of a portion of the desired wire loop, (ii) a pull strength of the desired wire loop, (iii) XYZ locations of a kink or  bend in the desired wire loop, (iv) a hump characteristic of the desired wire loop, (v) a wire sway value of the desired wire loop, (vi) a wire length in the   desired wire loop, (vii) 
a die edge clearance value of the desired wire loop, (viii) a second bond clearance value of the 
desired wire loop, (ix) loop height ranges for multiple wire loops to be arranged above one another in the semiconductor package, (x) a wire length in at least a portion of the desired wire loop, and (xi) a shape of at least a portion of the desired wire loop.
4.The method of claim1 wherein the at least one looping control value provided in step (2) includes at least one of (a) a span length of a portion of the desired wire loop, (b) a pull strength of the desired wire loop, (c) XYZ locations of a kink or bend in the desired wire loop, (d) a hump characteristic of the desired wire loop, (e) a wire sway value of the desired wire loop, (f) a wire length in the desired wire loop, (g) 
a die edge clearance value of the desired wire loop, (h) a second bond clearance value of the desired wire loop, and (i) loop height ranges for multiple wire loops to be arranged above one another in the semiconductor package.
5. The method of claim 1 wherein the at least one looping control value provided in step (b) includes at least one of (i) a lower limit for a pull strength value of the desired wire loop, and (ii) an acceptable range for a pull strength value of the desired wire loop.
5. The method of claim 1 wherein the at least one looping control value provided in step (2) includes at least one of (a) a lower limit for a pull strength value of the desired wire loop, and (b) an acceptable range for a pull strength value of the desired wire loop.
6. The method of claim 1 wherein the at least one looping control value provided in step (b) includes at least one of (i) a lower limit for a wire sway value of the desired wire loop, and (ii) an acceptable range for a wire sway value of the desired wire loop.
6. The method of claim 1 wherein the at least one looping control value provided in step (2) includes at least one of (a) a lower limit for a wire sway value of the desired wire loop, and (b) an acceptable range for a wire sway value of the desired wire loop.
7. The method of claim 1 wherein each of the at least one looping control value provided 
in step (b) is provided as at least one of (i) an upper limit of the looping control value, (ii) a lower limit of the looping control value, and (iii) an acceptable range of the looping control value.
7. The method of claim 1 wherein each of the at least one looping control value provided in step (2) is provided as at least one of (a) an upper limit of the looping control value, (b) a lower limit of the looping control value, and (c) an acceptable range of the looping control value.
8. The method of claim 1 wherein the at least one looping control value provided in step (b) is provided via a graphical interface.
8. The method of claim 1 wherein the at least one looping control value provided in step (2) is provided via a graphical interface.
9. The method of claim 8 wherein the graphical interface includes a diagram of a model wire loop, whereby a user provides the at least one looping control value by varying characteristics of the diagram of the model wire loop.
9. The method of claim 8 wherein the graphical interface includes a diagram of a model wire loop, whereby a user provides the at least one looping control value by varying characteristics of the diagram of the model wire loop.
10. The method of claim 1 wherein the looping parameters derived in step (c) include at least one of (i) a tool trajectory for forming 
the wire loop, (ii) bonding energy parameters to be 
applied by a transducer of the wire bonding machine, (iii) bonding force parameters to be applied by the wire bonding machine, (iv) timing parameters related to at least one of bonding energy and bonding force, (v) bonding tool speed during at least a portion of a wire bonding cycle 
to form the desired wire loop, and (vi) a wire clamp position during at least a portion of a wire bonding cycle to form the desired wire loop.
10. The method of claim 1 wherein the looping parameters derived in step (3) include at least one of (a) a tool trajectory for forming the wire loop, (b) bonding energy parameters to be applied by a transducer of the wire bonding machine, (c) bonding force parameters to be applied by the wire bonding machine, (d) timing parameters related to at least one of bonding energy and bonding force, (e) bonding tool speed during at least a portion of a wire bonding cycle to form the desired wire loop, and (f) a wire clamp position during at least a portion of a wire bonding cycle to form the desired wire loop.
11. The method of claim 1 wherein the deriving of the looping parameters in step (c) includes deriving a trajectory to be followed by a bonding tool in the formation of the desired wire loop.
11. The method of claim 1 wherein the deriving of the looping parameters in step (3) includes deriving a trajectory to be followed by a bonding tool in the formation of the desired wire loop.
12. The method of claim 1 wherein the deriving of the looping parameters in step (c) includes using loop model data stored in the wire bonding machine in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop.
12. The method of claim 1 wherein the deriving of the looping parameters in step (3) includes using loop model data stored in the wire bonding machine in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop.
13. The method of claim 12 wherein the loop model data includes data stored in a look-up table of the wire bonding machine.
13. The method of claim 12 wherein the loop model data includes data stored in a look-up table of the wire bonding machine.
14. The method of claim 1 wherein the deriving of the looping parameters in step (c) includes selecting a wire loop type to form the desired wire loop.
14. The method of claim 1 wherein the deriving of the looping parameters in step (3) includes selecting a wire loop type to form the desired wire loop.
15. The method of claim 1 wherein steps (e)-(h) are repeated for successive wire loops until the actual looping control values measured in step (f) are within an accepted tolerance level corresponding to the at least one looping control value provided in step (b).
15. The method of claim 1 wherein steps (5)-(8) are repeated for successive wire loops until the actual looping control values measured in step (6) are within an accepted tolerance level corresponding to the at least one looping control value provided in step (2).
16. A method of determining looping parameters for forming a wire loop in connection with a semiconductor package, the method comprising the steps of: 


(a) providing package data related to the semiconductor package to a wire bonding machine; 

and 
(b) determining initial looping parameters using an algorithm on a computer;



(c) providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (b), for forming a wire loop from loop model data stored in memory, 

the initial looping parameters being derived at least partially based upon (i) the package data provided in step (a), (ii) loop model data stored in the wire bonding machine in connection with the algorithm, and (iii) the at least one looping control value provided in step (c); 






(d) measuring actual looping control values of a first wire loop formed after step (c) corresponding to the at least one looping control value, the step of measuring being performed online on the wire bonding machine; 
(e) varying the initial looping parameters using an algorithm; 
and 
(f) forming another wire loop using the varied looping parameters.
16. A method of determining looping parameters for forming a wire loop in connection with a semiconductor package, the method comprising the steps of: 


(1) providing package data related to the semiconductor package to a wire bonding machine; 

and 
(2) determining initial looping parameters using an algorithm on a computer; 



(3)providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (2), for forming a wire loop from loop model data stored in memory, 

the initial looping parameters being derived at least partially based upon (i) the package data provided in step (1), (ii) loop model data stored in the wire bonding machine in connection with the algorithm, and (iii) the at least one looping 
control value provided in step (3), 
wherein the at least one looping control value includes at least one of (a) a wire length in at least a portion of the desired wire loop, and (b) a shape of at least a portion of the desired wire loop; 


(4) measuring actual looping control values of a first wire loop formed after step (3) corresponding to the at least one looping control value, the step of measuring being performed online on the wire bonding machine; 
(5) varying the initial looping parameters using an algorithm;
and 
(6) forming another wire loop using the varied looping parameters.
17. The method of claim 16 further comprising the step of 
providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (b), wherein the initial looping parameters are derived at step (b) at least partially based upon the package data provided in step (a), and the at least one looping control value provided before step (b).
17. The method of claim 16 further comprising the step of 
(3) providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (2), wherein the initial looping parameters are derived at step (2) at least partially based upon the package data provided in step (1), and the at least one looping control value provided in step (3).
18. The method of claim 16 further comprising the step of providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (b), the at least one looping control value including at least a loop height value related to the desired wire loop, wherein the initial looping parameters are derived at step (b) at least partially based upon the package data provided in step (a), and the at least one looping control value provided before step (b).
18. The method of claim 16 further comprising the step of (3) providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (2), the at least one looping control value including at least a loop height value related to the desired wire loop, wherein the initial looping parameters are derived at step (2) at least partially based upon the package data provided in step (1), and the at least one looping control value provided in step (3).
19. The method of claim 16 further comprising the step of prompting an operator of a wire bonding machine for additional data regarding a desired wire loop before step (b), and 
wherein the initial looping parameters are derived at step (b) at least partially based upon the package data provided in step (a), and the additional data provided by the operator in response to the prompting step.
19. The method of claim 16 further comprising the step of (3) prompting an operator of a wire bonding machine for additional data regarding a desired wire loop before step (2), and 
wherein the initial looping parameters are derived at step (2) at least partially based upon the package data provided in step (1), and the additional data provided by the operator in response to step (3).



Allowable Subject Matter
Claims 1-19 would be allowable if the nonstatutory double patenting set forth in this Office action is overcome.

The following is an examiner's statement of reasons for allowance:


While Kinnaird (U.S. Patent No. 6,564,115) discloses forming wire loops using a wire bonding machine to create exactly defined shapes with computer controlled wire bonding machine and performing pull test to asses boding quality and indicative properties such as wire loop spans, and while Prasad (Advanced Wirebond Interconnection Technology Kluwer Academic Publishers 2004, 694 Pgs. By Shankara Prasad) teaches computer software algorithms are used in wire bonding and library of looping trajectories, and while Kimura (US Patent Publication No. 20020079348 to Kimura et al.) also teaches a bonding tool that contains a library of loop models, none of the references taken either alone or in combination with the prior art of record disclose a method of forming a wire loop and determining looping parameters, including:


(Claim 1) "… providing package data related to the semiconductor package to a wire bonding machine; (b) providing at least one looping control value related to a desired wire loop to the wire bonding machine; (c) deriving looping parameters, using an algorithm on a computer and the package data provided in step (a), for forming the desired wire loop, wherein the deriving of the looping parameters includes using loop model data in connection with the algorithm to more closely approximate the looping parameters related to the desired wire loop; (d) forming a first wire loop on the wire bonding machine using the looping parameters derived in step (c); (e) measuring actual looping control values of the first wire loop formed in step (d) corresponding to the at least one looping control value; and (f) comparing the actual looping control values measured in step (e) to the at least one looping control value provided in step (b) to determine if the actual looping control values are within an accepted tolerance level corresponding to the at least one looping control value provided in step (b); (g) varying the looping parameter using an algorithm; and (h) forming another wire loop using the varied looping parameter.",


(Claim 16) "… providing at least one looping control value related to a desired wire loop to the wire bonding machine before step (b), for forming a wire loop from loop model data stored in memory, the initial looping parameters being derived at least partially based upon (i) the package data provided in step (a), (ii) loop model data stored in the wire bonding machine in connection with the algorithm, and (iii) the at least one looping control value provided in step (c); (d) measuring actual looping control values of a first wire loop formed after step (c) corresponding to the at least one looping control value, the step of measuring being performed online on the wire bonding machine; (e) varying the initial looping parameters using an algorithm; and (f) forming another wire loop using the varied looping parameters.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117